department of the treasury taxpayer_identification_number person to contact tax peried s snded - vil internal_revenue_service appeals_office san jose appeals ms-7100 s market st ste san jose ca release number release date date date certified mail dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code itis determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective our adverse determination was made for the following reason s organizations described in sec_501 and exempt under sec_501 a must be organized and operated exclusively for an exempt_purpose you have not established that you benefited a charitable_class or that its non-exempt activities were insubstantial you have failed to establish that you meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you do not limit the recreational card game activities to only low income people with addictions contributions to you are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms for the tax periods stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil tax_exempt_and_government_entities_division date jn - legend b state c date d city dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you qualify for exemption under section sonex of the code no for the reasons outlined below facts you were formed as a nonprofit corporation in the state of b on c your stated purposes in your articles of incorporation are said corporation is organized exclusively for charitable educational and or scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under c of the internal_revenue_code or the corresponding section of any future tax code the specific purpose of the corporation is to provide for the benefit and civil welfare of the community and region in which the corporation exists with specific interest in promotion of adult sobriety and the general welfare of citizens of the state of e you are conducting recreation entertainment programs open to the general_public for those over the age of in the city of d where there are few alternatives to bars and casinos you currently meet on monday and thursdays at a local venue you do not require absolute abstinence for participation you do promote community-minded sobriety during otherwise prolific times of alcoho and drug use particularly during evening hours your only programs consist of providing free and low cost tabletop gaming activities in a supervised non-alcoholic sober environment along with access to gaming accessories that are provided without cost to participants you are promoting tabletop customizable games such as card and miniature games ccgs and cmgs there is also a strong interest in promoting role-playing games rpgs beginner players can learn and obtain free gaming materials solely for playing moreover you have a redemption system-players get free decks and can learn additional games you operate two separate programs for game playing these are tutorials and organized play your website indicates the tutorials are an open opportunity for anyone meeting the program's criteria at least years of age and a commitment towards sobriety during game play individuals may learn any of the games the program is presently promoting and receive a free deck of playing cards or materials as available for the experience tutorials are available at organized play events though can be also arranged by appointment organized play involves structured gaming events on evenings as an alternative to patronizing bars and casinos your programs are dedicated to promoting socialization among adults suffering addictions in their lives you indicated individuals might relapse due to boredom and isolation moreover you want to help those from falling into lifestyles that lead to such problems you stated that those with addiction histories are a distressed class and your recreational programs target lower income people because those with means generally have the resources available to address sobriety issues in addition you do not publically bill yourself as a treatment program and do not offer counseling or therapeutic type services you also are not affiliated with any formal support groups future activities involve developing an online interactive price and reference guide for games an online trading community guide an online sellers market and a classic bulletin board system you have a five person board which you plan to compensate in the future furthermore your founder president has over years experience in collectible and gaming genre activities your projected revenues are from gifts grants contributions and the solicitation of unused gaming materials from the gaming industry vendors collectors retailers and other players gamers moreover the for-profit gaming industry has provided you surplus bulk gaming materials for your recreational programs your projected expenses are salaries facility occupancy expenses and other related expenses to a social recreational meeting place to host games law sec_501 corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no - part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals séction c -1 a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 c of the code an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government revrul_77_366 1977_2_cb_192 provides that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption under sec_501 the organization accomplished both charitable and non-charitable purposes through its cruises 326_us_279 66_sct_112 90_led_67 c b the court held that if an organization is not operated exclusively for charitable purposes it will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes in 505_f2d_1068 the court held that an organization it satisfies the seeking a ruling as to recognition of its exempt status has the burden of proving that requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact 74_tc_396 the court stated that the church failed to show that it successfully segregated the clearly social and political aspects of its supper club meetings and its publication from its purpose to further the doctrine_of ethical egoism as the church operated for social and political purposes to more than an insubstantial degree it fails to qualify for exemption under sec_501 of the code the court stated that an organization will-not qualify for exemption if a non-exempt activity is more than an insubstantial part of its overall activities or if an activity has more than an insubstantial non-exempt purpose the court explained clearly the regulations and cases contemplate that a single activity may be carried on for more than one purpose if a substantial secondary purpose is not an exempt one qualification under sec_501 will be denied application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable or educational_purposes you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because your stated purpose in your articles of incorporation is to provide for the benefit and civil welfare of the community and region in which the corporation exists with specific interest in promotion of adult sobriety and the general welfare of citizens of the state of e this purpose is not limited to one or more of the purposes specified in the code and regulations you-are not operating in accordance with sec_1_501_c_3_-1 of the regulations you have a substantial non exempt_purpose of providing regular social and recreational activities to the for example your organized game playing meets general_public to promote adult sobriety regularly and is composed of both tutorials and organized game play you do not meet the provisions of sec_1_501_c_3_-1 of the regulations although some of your participants may be members of a charitable_class you are not conducting services exclusively to a charitable_class activities you provide to the community exclusively further a charitable purpose in compliance with the requirements of sec_501 of the code furthermore you have not explained how your game play you are similar to the organization described in revrul_77_366 you also have extensive social and recreational activities that are not consistent with the purposes described under sec_501 of the code for example your only activity is providing organized game play including tutorials to the community to promote adult sobriety you are devoting all your time energy and other resources to conducting the game play therefore you are operating substantially for noncharitable purposes you are similar to better business bureau v united_states although some of your activities may benefit a charitable_class a substantial portion of your activities is providing social and recreational activities open to the public this precludes you from exemption under sec_501 you are similar to the organization in revenue as you too predominately provide extensive social and recreational activities therefore you are not operated exclusively for exempt purposes described under sec_501 c first libertarian church v commissioner of internal applicant's position you wrote you are neafly identical to a 501_c_3_organization that fosters a supportive physically active community for individuals who are recovering from alcohol and substance abuse and those furthermore you host events strictly and exclusively to provide a who choose to live a sober life safe sober environment for individuals who seek to avoid frequenting bars and casinos you are not just a group of random people getting together to play games yours is a program dedicated to promoting socialization amongst individuals suffering addictions in their lives or as a resource to avoid falling into lifestyles that lead to such problems your recreational program focuses upon providing alternative activities during otherwise prolific periods of substance use and the program addresses the primary cause of recidivism in addicts boredom you provide recreational activities during periods that might otherwise be used for addictive behaviors influenced by boredom these activities are therapeutic and rehabilitative you therefore qualify under sec_501 cx3 service response to applicant’s position you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 although you provided the description of a similar organization exempt under sec_501 whose operations you believe are like yours similar to the organization in 505_f2d_1068 you have the burden of proving that you satisfy the requirements for tax exemption you have failed to provide enough information to prove to us that you are operating exclusively for purposes described in sec_501 conclusion based on the above we find that you are not organized and operated for exempt purposes within the meaning of sec_501 of the code specifically you do not meet the organizational_test for exemption because the purpose in your organizing document is not limited to one or more of the purposes specified in the code and regulations you do not meet the operational_test for exemption because you are operating for a substantial non - exempt_purpose you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal accompanied by the following declaration the statement of facts item must be under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during ‘ the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication
